                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


Paul Simmons,                                              Case No. 2:12-13848

                     Petitioner

             v.                                             ORDER

O’Bell Winn, Warden,

                     Respondent


      Telephonic status/scheduling conference held March 12, 2019.

      It is hereby

       ORDERED THAT:

      1.     Clerk of court to note the appearance of David A. Porter, Esq., of the Michigan

             Attorney General’s Offices, as co-counsel for the respondent.

      2.     Discovery cut-off date set for May 31, 2019.

      3.     Evidentiary hearing on actual innocence claim set for June 24, 2019 at 9:00 a.m.

             and to continue, if necessary, on June 25, 2019. The hearing will take place at the

             federal courthouse in Detroit, Michigan.

      4.     Pre-hearing motions due May 31, 2019; oppositions due June 10, 2019.

      5.     Parties to exchange witness lists by June 10, 2019.

      6.     Respondent’s counsel to undertake diligent efforts to have the petitioner

             transported to a suitable facility in or proximate to the City of Detroit well in
               advance of the hearing, so as to enable the petitioner’s counsel to meet and confer

               with his client in preparation for the hearing.

       7.      The petitioner has alleged that his trial counsel was ineffective for failing to

               investigate an alibi defense based on testimony from his family members and the

               petitioner’s claim that someone else was responsible for the murder of Elmon

               Bostic. Based on these allegations, and in accordance with In re Lott, 424 F.3d

               446 (6th Cir. 2005), the court hereby finds that the petitioner has waived the

               attorney-client privilege insofar as it relates to the subject matter of the

               petitioner’s claim of trial counsel ineffectiveness.

       8.      The status conference set for March 26, 2019 be, and the same hereby is, vacated.

       9.      Telephonic pretrial conference set for June 3, 2019 at 9:00 a.m. The court will

               initiate the call to the numbers listed on the docket unless alternate contact

               information is provided to judgecarr_chambers@ohnd.uscourts.gov before the

               date of the conference.

       10.     Parties shall file a status report or reports by May 27, 2019.

       So ordered.

                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge1




       1
         Of the United States District Court for the Northern District of Ohio, sitting by
designation.
                                                  2
